Citation Nr: 0727546	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  99-20 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right nephrectomy.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from November 1951 to 
March 1952.  

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal of a July 1999 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  

In April 2003, the veteran testified at a videoconference 
hearing.  This case was remanded for additional development 
in April 2005 and December 2006.  In August 2007, the 
undersigned Veterans Law Judge granted a motion to advance 
the veteran's appeal on the Board's docket.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).  


REMAND

The veteran has contended that he was in sound condition upon 
entrance into active service in November 1951, and that a 
right kidney condition, which subsequently led to a post-
service right nephrectomy in March 1952, first manifested 
itself during active service.  In the alternative, the 
veteran has contended that any pre-existing right kidney 
condition was aggravated by service, to include a worsening 
of the kidney condition due to medical treatment in service.  

To rebut the presumption of sound condition under 38 U.S.C. 
§ 1111 (West 2002), VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See 38 C.F.R. § 3.306(b) (2006); VAOPGCPREC 3-03 
(July 16, 2003).  

In the Board's April 2005 remand order, the RO was requested 
to schedule the veteran for a VA medical examination.  (This 
was handled by the Appeals Management Center (AMC).)  The VA 
examiner was to identify, in particular, whether the evidence 
clearly showed that the veteran's right kidney condition 
(which led to a right nephrectomy) pre-existed military 
service.  If such was the case, the examiner was then to 
opine whether the right kidney condition worsened during 
service to include whether any worsening of the condition was 
the result of treatment provided during service or was due to 
a natural progress of the condition. 

A review of the report of the February 2006 VA examination 
reveals the examiner's opinion that the evidence clearly 
showed that the veteran's right kidney condition preceded his 
entrance into military service.  In discussing whether the 
right kidney condition underwent a worsening in service, the 
examiner referenced a September 1998 statement from a 
surgical technician and an October 1968 statement from a 
physician, both of whom were reportedly present during the 
right nephrectomy in March 1952.  In particular, the VA 
examiner noted the following:  

According to [the physician's] [statement], 
the kidney was chronically hydronephrotic and 
had been so for many years.  There was no 
suggestion of anything that had occurred 
while [the veteran] was in the Navy [that] 
caused acceleration of the process or any new 
problem.  

Thereafter, the February 2006 report reflects the examiner's 
conclusions with respect to the veteran's right kidney 
condition.  However, none of these conclusions included a 
definite opinion as to whether the right kidney condition 
worsened during service to include whether any worsening of 
the condition was the result of treatment provided during 
service or was due to a natural progress of the disease.  

As a result of the need to clarify the examiner's opinion, 
the Board again remanded the veteran's claim in December 
2006.  The Board's remand order reflected the following, 

Specifically, the examiner should provide 
clarification regarding his opinion on 
the question of in-service aggravation.  
Specifically, he should provide an 
independent opinion as to whether there 
is clear evidence that the veteran's 
right kidney condition (noted by the 
examiner in the report of February 2006 
VA examination to have had its onset 
prior to active military service) was not 
made permanently worse (beyond natural 
progression), to include as a result of 
medical treatment provided during 
service.  

In a subsequent addendum in January 2007, the VA examiner 
opined as follows,  

In my opinion, there was no worsening of the 
[veteran's] pre-existing right kidney (ureteral) 
condition as a result of his medical treatment 
during the service.  Stated another way, a 
retrograde pyelogram, which revealed a severely 
and chronically obstructed kidney without 
evidence of injury at that time, would not be 
expected to aggravate the existing problem.  

The Board notes that its opinion request in December 2006 was 
for the purpose of determining whether the veteran's pre-
existing right kidney condition underwent any worsening 
during service, whether due to treatment or not.  The 
examiner's January 2007 opinion only reflects comment 
concerning the possibility of worsening due to in-service 
medical treatment.  It does not reflect any comment or 
discussion as to whether the veteran's pre-existing right 
kidney condition underwent any worsening without regard to 
the medical treatment.  Thus, the record does not entirely 
address what was sought in the previous remand.  Although the 
Board might speculate as to whether there was any worsening, 
especially in light of the comments regarding the severity 
and chronic nature of the kidney condition shown during 
service, to do so would require the Board to exercise its own 
medical judgment, which is not appropriate.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions).  

As noted above, the law requires that VA (and not the 
claimant) must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  Medical 
opinion evidence on this latter point is still required.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Court has indicated that, if the Board proceeds 
with final disposition of an appeal and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.  Given those pronouncements, and 
the fact that the development sought by the Board with 
respect to the veteran's claim for service connection for 
residuals of a right nephrectomy has not been completed, 
another remand is required so that the requested opinion may 
be provided.  

Therefore, the Board finds that the claims file should be 
returned to the VA examiner who evaluated the veteran in 
February 2006 and offered an additional medical opinion in 
January 2007.  That examiner should provide a supplemental 
opinion on whether the veteran's period of service 
permanently worsened (based on an increased in severity 
beyond its natural progress) his pre-existing right kidney 
condition.  The opinion should include consideration and 
discussion of the veteran's entire period of service, and not 
only his in-service medical treatment.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); Bowling v. Principi, 15 Vet. App. 1, 
12 (2001) (emphasizing the Board's duty to return an 
inadequate examination report "if further evidence or 
clarification of the evidence . . . is essential for a proper 
appellate decision").  The RO should arrange for the veteran 
to undergo examination only if the VA examiner is unavailable 
or if such examination is needed to answer the question posed 
above.  

The Board also notes that findings or conclusions by the 
examiner could affect the veteran's claim on appeal for a 
TDIU.  Therefore, as the outcome of the claim for service 
connection for residuals of a right nephrectomy could affect 
the veteran's claim for a TDIU, the Board finds that 
consideration of the TDIU claim should be deferred.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  However, identification of specific actions 
requested on remand does not relieve VA of the responsibility 
to ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested 
above, VA should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable VA to obtain any 
additional pertinent evidence not 
currently of record.  The veteran should 
also be invited to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  

2.  After associating with the claims 
file any records obtained as a result 
of the above development, the veteran's 
claims file should be forwarded to the 
VA examiner who examined the veteran in 
February 2006 and provided the 
supplemental opinion in January 2007.  
That physician should be asked to 
provide an additional supplemental 
opinion.  

Specifically, the examiner should provide 
clarification regarding his opinion on 
the question of in-service aggravation-
that is, he should provide an independent 
opinion as to whether there is clear 
evidence that the veteran's right kidney 
condition was not made permanently worse 
(beyond natural progression) during 
service.  In other words, it should be 
noted whether there is undebatable (clear 
and unmistakable) evidence that there was 
no worsening beyond natural progression 
during service.  The examiner should 
consider the extent of disability shown 
in service and should not limit 
consideration to whether in-service 
treatment alone had caused any worsening.  
An explanation for any opinion provided 
should be set forth.

(An additional examination should be 
scheduled only if the February 2006 VA 
examiner is unavailable or such 
examination is needed to answer the 
question posed above.)  

3.  After undertaking any other 
development deemed appropriate, the 
veteran's claims on appeal should be 
readjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

